    Case: 1:21-cv-03590 Document #: 11 Filed: 08/19/21 Page 1 of 2 PageID #:177




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IRENE AVINA,                                  )
on behalf of Plaintiff and a class,           )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )       21 C 3590
                                              )
DYNAMIC RECOVERY                              )       Judge Rowland
SOLUTIONS, LLC; and CROWN                     )
ASSET MANAGEMENT, LLC,                        )
                                              )
                       Defendants.            )

                                      NOTICE OF RESOLUTION

       Plaintiff Irene Avina and Defendants Dynamic Recovery Solutions, LLC and Crown

Asset Management, LLC respectfully submit this notice to inform the Court that the Parties have

resolved this matter on an individual basis. The Parties expect to file a stipulation of dismissal

within the next 60 days. The Parties request that the Court stay all pending deadlines.

Respectfully submitted,


s/ Heather Kolbus                                             s/ Patrick A. Watts (w/ consent)
Daniel A. Edelman                                             Patrick A. Watts
Heather Kolbus                                                MALONE FROST MARTIN PLLC
EDELMAN, COMBS, LATTURNER                                     150 S. Wacker Drive, Suite 2400
       & GOODWIN, LLC                                         Chicago, IL 60606
20 S. Clark St., Suite 1500                                   (312) 741-0990
Chicago, IL 60603
(312) 739-4200




                                                  1
    Case: 1:21-cv-03590 Document #: 11 Filed: 08/19/21 Page 2 of 2 PageID #:178




                                CERTIFICATE OF SERVICE

        I, Heather Kolbus, hereby certify that on August 19, 2021, I caused a true and accurate
copy of the foregoing document to be filed via the Court’s CM/ECF system, which caused
notification to be sent via email to the following party:

       Patrick A. Watts – pwatts@mamlaw.com
       MALONE FROST MARTIN PLLC
       150 S. Wacker Drive, Suite 2400
       Chicago, IL 60606


                                                    /s/ Heather Kolbus
                                                    Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                2
